852 F.2d 566Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Donald J. STRABLE, Plaintiff-Appellant,v.U.S. DEPARTMENT OF HEALTH & HUMAN SERVICES, Defendant-Appellee.
No. 87-3193.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 30, 1988.Decided:  July 18, 1988.

Donald J. Strable, appellant pro se.
Dennis Robert Williams, Sr.  (U.S. Department of Health & Human Services), for appellee.
Before K.K. HALL, MURNAGHAN and ERVIN, Circuit Judges.
PER CURIAM:


1
Donald J. Strable appeals from the district court's order finding substantial evidence to support the Secretary's denial of 42 U.S.C. Sec. 1381a Supplemental Security Income.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Strable v. HHS, CA-85-2724 (D.S.C. Nov. 2, 1987).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.